United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bellmawr, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 16-0602
Issued: June 2, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On February 9, 2016 appellant, through counsel, filed a timely appeal from a
September 30, 2015 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant has met her burden of proof to establish that she sustained
a diagnosed medical condition, herniated disc, causally related to the March 10, 2013
employment incident.
FACTUAL HISTORY
On May 20, 2013 appellant, then a 46-year-old clerk, filed a traumatic injury claim (Form
CA-1), alleging that she injured her back on March 10, 2013 while lifting heavy trays of mail
1

5 U.S.C. § 8101 et seq.

from a high speed tray sorter (HSTS) to a workstation, as well as by pushing an all-purpose
container (APC). She asserted that this caused a herniated disc. Appellant stopped work on
March 10, 2013.
The employing establishment submitted statements dated September 4 and 9, 2013 from
Blane Amerman, appellant’s supervisor. Dr. Amerman noted that on April 16, 2013 appellant
had informed him that she had not been injured at work, but rather that she had fallen down stairs
at home and had gone to an emergency room.
In a statement dated May 20, 2013, appellant related that on March 10, 2013 she was
processing mail which included retrieving mail from an HSTS, lifting and placing the trays into
an APC, and pushing the container to her workstation for further processing. This process was
performed repeatedly. The next day appellant experienced pain and spasms in her back and did
not return to work until March 13, 2013. She sought emergency room treatment on March 14,
2013 and realized her sciatic spasms in her low back and buttocks were related to her work
duties.
Appellant submitted March 14, 2013 emergency room discharge instructions from
Dr. Daniel J. Weeks, Board-certified in emergency medicine, which reflected a diagnosis of back
sprain and strain. In a duty status report (Form CA-17) dated March 14, 2013, prepared by a
physician assistant, appellant was diagnosed with lumbar strain and sciatica and released to
regular duty on March 23, 2013.
Appellant was treated by Dr. William Knowles, a Board-certified internist, on
March 25, 2013. Dr. Knowles noted that appellant was excused from work from March 24 to
April 19, 2013. Dr. Jimmie Young, a Board-certified internist and an associate of Dr. Knowles,
saw appellant on April 18 and May 20, 2013. He opined that her condition was work related “as
noted in the work requirements of the employee.” Dr. Young advised that a lumbar spine
magnetic resonance imaging (MRI) scan showed a herniated disc and several bulging discs. He
noted that appellant was totally disabled from April 20 to May 20, 2013. In a May 24, 2013
report, Dr. Young noted treating appellant on March 25, 2013 for low back pain and spasms. He
noted that she was seen in the emergency room on March 14, 2013 and x-rays revealed mild
degenerative joint disease. Dr. Young advised that a lumbar spine MRI scan showed a herniated
disc and a bulging disc. He opined that, after discussing appellant’s work duties, he concluded
her conditions were work related. Dr. Young advised that her mobility was severely restricted.
On August 30, 2013 he noted that appellant was injured on the job and was disabled from
September 3 to October 3, 2013.
By letter dated October 2, 2013, OWCP advised appellant of the type of evidence needed
to establish her claim, particularly requesting that she submit a physician’s reasoned opinion
addressing the relationship of her claimed condition and specific employment factors.
Appellant submitted an October 7, 2013 report from Dr. Young who advised that
appellant was disabled from October 4 to November 18, 2013.
In a November 1, 2013 decision, OWCP denied appellant’s claim, finding that the
evidence of record did not support that the injury or events occurred as alleged.

2

On November 15, 2013 appellant requested reconsideration. She submitted emergency
room records dated March 14, 2013, a March 25, 2013 report from Dr. Knowles, a Form CA-1,
and reports from Dr. Young dated April 18 to October 7, 2013, all previously of record.
Appellant submitted a duty status report dated March 14, 2013 from a physician assistant who
diagnosed lumbar strain/sciatic and noted appellant was totally disabled.
In reports dated May 30, July 1 and 23, 2013, Dr. Young opined that appellant was
disabled from May 31 to September 2, 2013 for medical reasons. In an attending physician’s
report dated October 31, 2013, he noted that appellant had reported that her injury occurred
while at work lifting heavy trays, and bending, lifting, and pushing mail containers. Dr. Young
diagnosed herniated disc at L2-3, bulging disc disease, facet arthritis and lumbar disc disease
with radiculopathy. He noted with a checkmark in a box marked “yes” that appellant’s condition
was caused or aggravated by a work activity and noted that lifting and pushing heavy objects
could cause this condition. Dr. Young again found appellant was totally disabled.
In a work capacity evaluation dated October 31, 2013, Dr. Young opined that appellant
was not capable of performing her usual job noting that her symptoms, including low back pain,
decreased mobility and herniated and bulging discs, limited her ability to work. He found
appellant unable to work.
An April 10, 2013 MRI scan of the lumbar spine revealed a small lateral herniation of
L2-3 intervertebral disc, facet arthritis at L4-5 and L5-S1.
In an October 10, 2013 response to OWCP’s questions regarding her claim, appellant
stated that she reported her back injury to her superiors on March 13, 2013. She contended that
she had never stated that she had fallen down stairs at home or anywhere else. Appellant
reiterated that the cause of her back condition was pushing heavy carts and carrying trays from
station to station. There were no witnesses to the injury.
In a decision dated February 19, 2014, OWCP modified the November 1, 2013 decision,
finding that the evidence of record established the claimed work incidents of March 10, 2013.
However, it further found that the medical evidence submitted was insufficient to establish
causal relationship between the employment incidents of March 10, 2013 and a diagnosed
medical condition.
On July 24, 2014 appellant requested reconsideration. She submitted an October 31,
2013 report from Dr. Young, previously of record. Also submitted was a June 4, 2014 report
from Dr. Young who opined that appellant was injured on March 10, 2013 as a result of her
employment as a clerk. He noted that the injury occurred as a result of lifting heavy trays of mail
daily, coupled with constant bending, lifting and pushing heavy items. Dr. Young first treated
appellant on March 25, 2013 for back pain caused by work-related activities. He found her
unable to return to work on March 23, 2013 due to persistent low back pain. An MRI scan
revealed a herniated disc at L2-3, bulging disc disease, facet arthritis and lumbar disc disease
with radiculopathy. Dr. Young noted objective findings of limited range of motion, tenderness
in the lumbar region with palpation, pain with straight-leg raising, and muscle spasms. He found
that repetitive lifting, pushing and bending could lead to diagnoses of herniated disc disease,
radiculopathy and weakness in the lumbar area.

3

In a decision dated October 23, 2014, OWCP denied modification of the February 19,
2014 decision.
On June 30, 2015 appellant again requested reconsideration. She submitted evidence
previously of record. Also provided was a December 15, 2014 report from Dr. Steven J.
Valentino, a Board-certified orthopedist, who saw appellant for localized pain at L3 thru S1,
radiation into the bilateral posterior thighs, occasional numbness. Appellant reported that the
symptoms were present since a work injury on March 10, 2013 which occurred after bending,
lifting and pushing. A review of an MRI scan from April 10, 2013 revealed left lateral
herniation at L2-3 with multilevel facet arthritis. Dr. Valentino noted range of motion
significantly limited in all planes. Palpation of the spine revealed significant spasm and facet
synovitis. Appellant had a positive straight leg raising test, intact deep tendon reflexes, normal
motor and sensory examinations, and normal gait and station. Dr. Valentino diagnosed lumbago,
lumbar sprain and strain, facet arthropathy, sciatica and displacement of lumbar intervertebral
disc without myelopathy. He opined that her diagnoses were related to her work injury, by direct
cause or aggravation, as was her disability and need for ongoing treatment.
In a decision dated September 30, 2015, OWCP denied modification of the decision
dated October 23, 2014.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim including the fact that the individual is an employee of the United
States within the meaning of FECA, that the claim was filed within the applicable time limitation
of FECA, that an injury was sustained in the performance of duty as alleged and that any
disability and/or specific condition for which compensation is claimed is causally related to the
employment injury. These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or occupational disease.2
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established.
There are two components involved in establishing fact of injury. First, the employee must
submit sufficient evidence to establish that he actually experienced the employment incident at
the time and place and in the manner alleged. Second, the employee must submit medical
evidence to establish that the employment incident caused a personal injury.3
Rationalized medical opinion evidence is generally required to establish causal
relationship. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty, and must be supported by medical

2

Gary J. Watling, 52 ECAB 357 (2001).

3

T.H., 59 ECAB 388 (2008).

4

rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.4
ANALYSIS
It is not disputed that on March 10, 2013 appellant was lifting trays of mail from an
HSTS and pushing an APC. However, she has not submitted sufficient medical evidence to
establish that these work activities caused or aggravated her diagnosed low back conditions.
Appellant submitted a December 15, 2014 report from Dr. Valentino who noted her
complaints of localized pain at L3 thru S1 with radiation into the bilateral posterior thighs since a
March 10, 2013 work injury that occurred after bending, lifting and pushing. Dr. Valentino
diagnosed lumbago, lumbar sprain and strain, facet arthropathy, sciatica and displacement of
lumbar intervertebral disc without myelopathy. He opined that these diagnoses were caused or
aggravated by work duties as was her need for ongoing treatment. The Board finds that,
although Dr. Valentino noted the diagnoses were related to appellant’s work, he did not provide
medical rationale explaining the basis of his conclusory opinion regarding the causal relationship
between appellant’s herniated disc and bulging discs and the March 10, 2013 employment
incident.5 Therefore, this report is insufficient to meet appellant’s burden of proof.
In a June 4, 2014 report, Dr. Young noted appellant was injured on March 10, 2013 as a
result of her employment. He noted the injury occurred as a result of lifting heavy trays of mail
daily coupled with constant bending, lifting and pushing heavy items. Dr. Young first treated
appellant on March 25, for back pain caused by work-related activities. He advised that
appellant was unable to work on March 23, 2013 due to persistent low back pain. Dr. Young
noted an MRI scan showed a herniated disc at L2-L3, bulging disc disease, facet arthritis, and
lumbar disc disease with radiculopathy. He stated that repetitive activity of lifting, pushing and
bending could lead to diagnoses of herniated disc disease with radiculopathy. Similarly,
Dr. Young provided other reports from April 18 to October 31, 2013, in which he advised that
appellant had a herniated disc and opined that appellant’s condition was work related. The
Board finds that, although Dr. Young supported causal relationship, he did not provide medical
rationale explaining the basis of his conclusory opinion regarding the causal relationship between
appellant’s herniated disc and the factors of employment.6 Dr. Young did not explain the
process by which lifting trays of mail, bending, lifting and pushing heavy items would cause the
diagnosed condition or why such condition would not be due to any nonwork factors such as
age-related degenerative changes. Thus, these reports are insufficient to meet appellant’s burden
of proof.

4

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

5

See T.M., Docket No. 08-975 (issued February 6, 2009) (a medical report is of limited probative value on the
issue of causal relationship if it contains a conclusion regarding causal relationship which is unsupported by medical
rationale).
6

Id.

5

Dr. Young provided other reports that did not specifically address whether appellant’s
employment activities caused or aggravated a diagnosed medical condition. These reports are of
limited probative value.7
Appellant submitted emergency room discharge instructions dated March 14, 2013 from
Dr. Weeks who diagnosed back sprain and strain. Similarly, in a report dated March 25, 2013,
Dr. Knowles noted that appellant was excused from work from March 24 to April 19, 2013.
These reports are insufficient to establish the claim as these physicians did not provide a history
of injury8 or specifically address whether appellant’s employment activities had caused or
aggravated a diagnosed medical condition.9
The remainder of the medical evidence, which includes diagnostic test reports, is of
limited probative value as it does not provide an opinion on the causal relationship between the
March 10, 2013 work incident and appellant’s diagnosed medical conditions.10
Appellant submitted a duty status report from a physician assistant. However, this
evidence is of no probative medical value as the Board has held that physician assistants are not
competent to render medical opinions under FECA.11
Consequently, appellant has not submitted sufficient medical evidence to establish that
that her work incident of March 10, 2013 caused or aggravated a diagnosed medical condition.
On appeal appellant’s counsel asserts that OWCP improperly denied the claim and that
she submitted sufficient medical evidence to establish that on March 10, 2013 she injured her
lumbar spine while repeatedly lifting heavy trays of mail from an HSTS to a workstation and
pushing an APC. As noted above, the medical evidence of record does not establish that
appellant’s diagnosed conditions are causally related to her employment. Appellant has not
submitted a physician’s report, based on an accurate history, which explains how work activities
on March 10, 2013 caused or aggravated a lumbar condition.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

7

A.D., 58 ECAB 149 (2006) (medical evidence which does not offer any opinion regarding the cause of an
employee’s condition is of limited probative value on the issue of causal relationship).
8

Frank Luis Rembisz, 52 ECAB 147 (2000) (medical opinions based on an incomplete history or which are
speculative or equivocal in character have little probative value).
9

See supra note 7.

10

See id.

11

See S.E., Docket No. 08-2214 (issued May 6, 2009); 5 U.S.C. § 8101(2).

6

CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she
sustained a diagnosed medical condition causally related to the March 10, 2013 employment
incident.
ORDER
IT IS HEREBY ORDERED THAT the September 30, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 2, 2016
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

